Opinion by
Cline, J.
The record showed that 2 out of 28 drums of citronella oil were found upon importation to be marked “Product of Netherlands East Indies,” that the remaining 26 drums were marked “Drums & Contents Produce of Dutch Indies,” and that these 26 drums were required to be stenciled with the words “Netherlands East Indies” before they were released. It appeared that the main defect in the marking was that it did not indicate whether the merchandise originated in the Dutch East Indies or Dutch West Indies, and a purchaser of the oil could not tell this from the marking. The protest was overruled. T. D. 45765 (1), T. D. 46332 (7), and T. D. 46332 (10) cited.